DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20.

Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112a have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, 35 U.S.C. 112a rejections are applied to claims 1-20.

Applicant's arguments regarding the 35 U.S.C. 102/103 rejections of claims 1-20 have been fully considered but they are moot in light of the references being applied in the current rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should be directed to the fact that the speed and the rate of change in speed in which messages in a message queue are read determine whether or not to allocate a specific process of a job.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: line 13 recites “and,” but the comma should be before “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 8-9 recite “inferring, based on the attribute information, a process execution capacity of the job executing devices to perform the job”. However, this is not supported by the specification. The original specification recites in paragraph [0031] “the reading speed for the message queue 180 may indicate the performance of the job processing system 100 in processing jobs”, in paragraph [0035] “if the speed at which the message queue 180 is read is greater than the predetermined threshold of speed, it means that the process managing device 110 is able to carry more processes” paragraph [0054] that “the current actual processing capacity of the system may be better determined by determining the rate of change in speed at which the message queue is read, in conjunction with the speed at which the message queue is read”. Therefore, the specification supports that the performance of the job processing system, the process execution capacity of the processing managing device, or the capacity of the system may be inferred, but does not support that the process execution capacity of the job execution devices to perform the job is inferred. 

Lines 12-15 recite “when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated.” However, this is not supported by the specification. The applicant refers to paragraphs [0021] and [0040] of the original specification to provide support for these amendments. Paragraph [0040] of the original specification recites “by using attribute information related to the execution of the message queue to determine whether to allocate a process for a job, it can be achieved to dynamically adjust the number of processes according to the current processing capacity of the job processing system”. The specification discloses that there is an adjustment of processes based on the capacity of the job processing system, but it does not disclose that when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated. There is no indicated metric in the specification that indicates when the process will be instantiated or not. 

As per claims 1, 5-8, 12-14, 15, 19, and 20 (line numbers refer to claim 1):
Lines 11-12 recite "allocation information indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated". However, this is not supported by the specification. The original specification recites in paragraph [0034] that "the process managing device 110 determines, according to the attribute information, allocation information for a process 170 to execute the job to be executed" and in paragraph [0037] that "the process managing device 110 may directly determine to allocate the process 170 for the job." Therefore the allocation information is regarding allocating a job to a specific process and not regarding instantiating a process based on unused resources.

Dependent claims 2-4, 9-11, and 16-18 are dependent on claims 1, 8, and 15 and fail to rectify the deficiencies of claims 1, 8, and 15. Therefore, claims 2-4, 9-11, and 16-18 are rejected for the same reasons above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 10-15 recite “determining, based on the process execution capacity, allocation information for a process of the processes to perform the job, wherein the allocation information indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated” but it is unclear why allocation information has to do with the unused resources of all of the job execution devices when allocation information is for a single process and the single process can be only be on one job executing device and it is unclear where the process is instantiated (Paragraph [0035] of the original specification recites “allocate the process 170 for the job” and as shown in Fig. 1, process 170 is executing on job executing device 130 which is one of the plurality of job executing devices). 

As per claims 2, 9, and 16 (line numbers refer to claim 2):
	Line 5 recites “the number”; it is uncertain if it refers to “the number of messages” in line 3 (i.e. if they are the same, the same term should be used so “the number” should be “the number of the messages”).

As per claims 3, 10, and 17 (line numbers refer to claim 3):
	Line 3 recites “a plurality” of speeds. It is unclear over what period of time these speeds are collected (i.e. periodically collected (every hour), predetermined period, or just randomly collected as needed/desired). It is uncertain how “a rate of change” is defined (i.e. Is there any period/predetermined time used when calculating the rate? Example:10 messages/hr  to 5 messages/hr, so the rate of change is 50% less or 2 to 1 ratio?).

As per claims 6, 13, and 20 (line numbers refer to claim 6):
	Lines 4 and 7 recite “predetermined threshold of rate of change”. It is unclear whether the rate of change refers to the same rate of change in line 3 of speed (i.e. if they are the same, the same term should be used so “predetermined threshold of rate of change” should be “predetermined threshold of rate of change of speed”).

As per claims 7 and 14 (line numbers refer to claim 7):
	Line 5 recites “the total number”. It is unclear whether it refers to “a total number of messages” in line 3 (i.e. if they are the same, the same term should be used so “the total number” should be “the total number of the messages”).

As per claims 4, 5, 11, 12, 18, and 19, they are dependent claims of claims 1, 8 and 15 respectively and fail to correct the deficiencies of claims 1, 8 and 15. Therefore, they are rejected for the same reasons above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception (abstract idea) without significantly more.


As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim
is directed to a method. Therefore, the claim is directed to one of the four statutory categories of
invention.
	The preamble recites the purpose of the claim and therefore is not limiting. 
	In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites
a judicial exception. Specifically, the limitations of “in response to detecting a job of the jobs to be performed, determining attribute information related to execution”, “inferring, based on the attribute information, a process execution capacity of the job executing devices to perform the job”, and “determining, based on the process execution capacity, allocation information for a process of the processes to perform the job” are mental processes. A human can observe what jobs will be performed and evaluate attribute information. Humans can observe attribute information and use their reasoning make an inference regarding process execution capacity. Humans can mentally allocate jobs to processes.
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional
elements, alone or in combination do not integrate the judicial exceptions into a practical
application for the following rationale:
	The limitations “by a job executing device of the job executing devices of a job processing system” and “of the job processing system” apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme
Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on job executing devices and a job processing system which are generic computers does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
	The limitations “of a message queue…the message queue being populated with messages related to the jobs, and the attribute information being unrelated to contents of the messages” and “wherein the allocation information indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated” merely describe attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)).

In step 2B of the 101 analysis, the examiner has determined that the additional elements,
alone or in combination do not recite significantly more than the abstract ideas identified above
for the following rationale:
The limitations “by a job executing device of the job executing devices of a job processing system” and “of the job processing system” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 
The limitations “of a message queue…the message queue being populated with messages related to the jobs, and the attribute information being unrelated to contents of the messages” and “wherein the allocation information indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated” merely describe attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)).

As per claim 8, it is an electronic device claim of claim 1, so it is similarly rejected. Claim 8 additionally recites “at least one processing unit; and at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the electronic device to perform acts” and this limitation recites intended use and generic computing components that do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea. 
As per claim 15, it is a computer program product claim of claim 1, so it is similarly rejected. Claim 15 additionally recites “a computer program product tangibly stored on a non- transitory computer-readable medium and comprising machine-executable instructions, the machine-executable instructions, when executed by a device, cause the device to perform operations for managing processes performed by job executing devices to complete jobs” and this limitation recites intended use and generic computing components that do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea. 

As per claim 2 and similarly for claims 9 and 16, it recites “wherein determining the attribute information comprises: determining a number of the messages read within a predetermined time period; and determining, based on the predetermined time period and the number, a speed at which the message queue is read”. The limitation “determining the attribute information” has already been analyzed above. The limitation “determining a number of the messages read within a predetermined time period” is an insignificant extra-solution activity because it is directed to data gathering which is a category of insignificant extra-solution activities (MPEP 2106.05(g)) so it does not integrate the judicial exception into a practical application. The limitation “determining a number of the messages read within a predetermined time period” is well-understood, routine or conventional because it is directed to “obtaining information about transactions using the Internet to verify credit card transactions” and “determining the level of a biomarker in blood” which the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). Thus, the limitation does not amount to significantly more than the abstract idea. The limitation “determining, based on the predetermined time period and the number, a speed at which the message queue is read” is a mental process because humans can make calculations in their minds in order to determine the speed. 

As per claim 3 and similarly for claims 10 and 17, it recites “wherein determining the attribute information comprises: obtaining a plurality of speeds at which the message queue is read; and determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read”. The limitation “determining the attribute information” has already been analyzed above. The limitation “obtaining a plurality of speeds at which the message queue is read” is an insignificant extra-solution activity because it is directed to data gathering which is a category of insignificant extra-solution activities (MPEP 2106.05(g)) so it does not integrate the judicial exception into a practical application. The limitation “obtaining a plurality of speeds at which the message queue is read” is well-understood, routine or conventional because it is directed to “obtaining information about transactions using the Internet to verify credit card transactions” and “determining the level of a biomarker in blood” which the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). Thus, the limitation does not amount to significantly more than the abstract idea. The limitation “determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read” is a mental process because humans can make calculations using the plurality of the speeds to determine the rate of change in speed. 

As per claim 4 and similarly for claims 11 and 18, it recites “wherein determining the attribute information comprises: determining a total number of the messages in the message queue”. The limitation “determining the attribute information” has already been analyzed above. The limitation “determining a total number of the messages in the message queue” is an insignificant extra-solution activity because it is directed to data gathering which is a category of insignificant extra-solution activities (MPEP 2106.05(g)) so it does not integrate the judicial exception into a practical application. The limitation “determining a total number of the messages in the message queue” is well-understood, routine or conventional because it is directed to “obtaining information about transactions using the Internet to verify credit card transactions” and “determining the level of a biomarker in blood” which the courts have recognized as well-understood, routine, or conventional (MPEP 2106.05(d)). Thus, the limitation does not amount to significantly more than the abstract idea. 

As per claim 5 and similarly for claims 12 and 19, it recites “wherein determining the allocation information comprises: determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed; and in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process for the job.” The limitation “determining the attribute information” has already been analyzed above. The limitation “determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed” is a mental step because a human can compare numerical values to determine if one is greater than the other. The limitation “in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process for the job” is also a mental process because determining that the speed at which the message queue is read is greater than the predetermined threshold of speed is a mental process as analyzed above. Additionally, making a determination is a mental process because humans can use their judgement to make a decision. The limitation “to instantiate the process for the job” is merely an intended use limitation and does not have much weight. Making a determination to instantiate the process for the job merely recites an intention to instantiate the process for the job. 

As per claim 6 and similarly for claims 13 and 20, it recites “in response to determining that the speed at which the message queue is read is less than or equal to the predetermined threshold of speed, determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change; and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process for the job”. The limitation “in response to determining that the speed at which the message queue is read is less than or equal to the predetermined threshold of speed, determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change” is a mental process because humans can mentally compare numerical values to determine if one is greater than the other. The limitation “and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process for the job” is also a mental process because “determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change” is a mental process as analyzed above. Additionally, making a determination is a mental process because humans can use their judgement to make a decision. The limitation “to instantiate the process for the job” is merely an intended use limitation and does not have much weight. Making a determination to instantiate the process for the job merely recites an intention to instantiate the process for the job. 

As per claim 7 and similarly for claim 14, it recites “wherein determining the allocation information comprises: determining whether a total number of the messages is less than a predetermined threshold of number; and in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process for the job”. The limitation “determining the attribute information” has already been analyzed above. The limitation “determining whether a total number of the messages is less than a predetermined threshold of number” is a mental process because humans can compare numerical values to determine if one is less than the other. The limitation “in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process for the job” is also a mental process because “determining that the total number is less than the predetermined threshold of number” is a mental process as analyzed above. Additionally, making a determination is a mental process because humans can use their judgement to make a decision. The limitation “to instantiate the process for the job” is merely an intended use limitation and does not have much weight. Making a determination to instantiate the process for the job merely recites an intention to instantiate the process for the job.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 10924438 B2 herein Kwong) in view of Ballantyne (US 6990669 B1).
Kwong was cited in a previous office action.

As per claim 1, Kwong teaches a method of managing processes performed by job executing devices to complete jobs (Fig. 1B; Abstract lines 15-16 The processing threads may be executable to perform one or more tasks; Col. 6 line 66-Col. 7 line 3 manager 150 may provide information about the assignment to each processing node 140 (as job executing devices) that causes that node to instantiate a set of dequeuing threads 142 that retrieve messages from the assigned queues and a set of processing threads 144 (as processes) that process those messages; Col. 15 lines 17-19 a set of tasks to be performed by at least one of a plurality of processing nodes (e.g., nodes 140); Col. 13 lines 26-29 one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks (as jobs) specified in the retrieved one or more messages), the method comprising: 
in response to detecting a job of the jobs to be performed by a job executing device of the job executing devices of a job processing system, determining attribute information related to execution of a message queue of the job processing system, the message queue being populated with messages related to the jobs, and the attribute information being unrelated to contents of the messages (Fig. 1A, 1B, 100 message system, 111 application request (as job), 130, 140A-B, 157 performance attributes; Col. 4 lines 34-36 applications 110 may trigger an enqueuing of a message by issuing request 111 to a node 140 (or another component within platform 130) to perform work; Col. 6 lines 31-35 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue and the latency in processing a message from each queue; Col. 15 lines 17-19 a set of tasks to be performed by at least one of a plurality of processing nodes (e.g., nodes 140); Col. 14 lines 9-10 A given message may specify a set of tasks to be performed by the computer system), 
inferring, based on the attribute information, a process execution capacity of the job executing devices to perform the job (Col. 11 lines 38-50 Generator 310 may update information 340 based on various scenarios including in response to a new queue 125 being provisioned at service 120 (since such a queue 125 has not been assigned to any node 140), in response to information 155 being updated (e.g., the latency of particular queue 125 has increased), and/or periodically. A processing node 140, in various embodiments, determines the desired behavior from information 340 and thus may start/stop dequeuing threads 142 and processing threads 144 based on changes to information 340. For example, generator 310 may cause more threads 144 to be spawned by a node 140 in response to detecting that there are queues 125 with high latency; Col. 13 lines 44-56 Company A may allocate, for a tenant A and a tenant B, respective message queues at a message queue service that are for receiving messages from the applications of tenant A and B. Accordingly, in step 510, the server-based platform accesses queue information (which may list the message queues that have already been provisioned at the message queue service) that includes performance attributes (e.g., the number of messages currently stored in a queue and the time taken to process one of those messages) for the allocated queues. In step 520 of this example, the platform assigns the message queues of tenant A to one processing node and the message queues of tenant B to another processing node based on the performance attributes; Col. 15 lines 12-15 accessing queue information (e.g., information 155) that specifies, for a given one of a plurality of queues capable of storing messages, a performance metric (e.g., performance attributes 157); Since the attribute information includes the increased latency of a queue, the capacity of the node is inferred because an additional thread is created for a node. A latency increase would increase the load on a node and decrease its capacity to execute tasks, so additional threads are added.); and 
	determining, based on the process execution capacity, allocation information for a process of the processes to perform the job, wherein the allocation information indicates the process should be instantiated (claim 1 for a given one of at least two of the plurality of processing nodes, the server-based platform assigning, based on the accessed queue information, a set of the plurality of queues to the given processing node, wherein the assigning causes the given processing node to instantiate a set of threads executable to dequeue one or more messages that are stored in the set of queues and perform tasks specified in the one or more messages; Col. 11 lines 38-50 Generator 310 may update information 340 based on various scenarios including in response to a new queue 125 being provisioned at service 120 (since such a queue 125 has not been assigned to any node 140), in response to information 155 being updated (e.g., the latency of particular queue 125 has increased), and/or periodically. A processing node 140, in various embodiments, determines the desired behavior from information 340 and thus may start/stop dequeuing threads 142 and processing threads 144 based on changes to information 340. For example, generator 310 may cause more threads 144 to be spawned by a node 140 in response to detecting that there are queues 125 with high latency; Col. 13 lines 26-29 one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks (as jobs) specified in the retrieved one or more messages; When there is an increase in latency of a queue, that means there is a decrease in capacity and more threads are instantiated.).

	Kwong fails to teach indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated.

	However, Ballantyne teaches indicates, when the process execution capacity indicates that the job executing devices have unused resource, the process should be instantiated and, when the process execution capacity indicates that the job executing devices do not have unused resources, the process should not be instantiated (Fig. 5; Col. 9 lines 48-54 If sufficient CPU resources are not available to service the real-time thread, then the thread-creation process is also failed S508. Otherwise, if sufficient CPU resources are available to service the real-time thread S512, then the thread is added to the list of real-time threads S514 and the thread-creation process exits with success S516; Col. 2 lines 54-58 a method facilitates real-time scheduling of CPU resources on a microprocessor. A counter (such as a performance counter, timer or other device) is used to determine when to allocate the CPU resources to a thread; Col. 6 lines 22-25 With reference to FIG. 1, an exemplary system for implementing the invention includes a general-purpose computing device in the form of a conventional personal computer 20, including a processing unit 21; Col. 7 lines 12-15 The personal computer 20 may operate in a networked environment using logical connections to one or more remote computers, such as remote computer 49 or any of the computers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong with the teachings of Ballantyne because Ballantyne’s teaching of creating a thread only when there are sufficient resources improves resource scheduling (see Ballantyne Col. 10 lines 16-19 the present invention provides improved methods and computer-executable components for facilitating real-time scheduling of CPU resources.). 
	
As per claim 4, Kwong and Ballantyne teach the method according to claim 1. Kwong specifically teaches wherein determining the attribute information comprises: determining a total number of the messages in the message queue (Col. 6 lines 31-34 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue).

As per claim 8, it is a device claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Kwong teaches an electronic device, at least one processing unit (Fig. 10, 1080 processor subsystem; Col. 20 lines 37-38 Processor subsystem 1080 may include one or more processors or processing units); and at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the electronic device to perform acts (Col. 20 lines 44-46 System memory 1020 is usable store program instructions executable by processor subsystem 1080 to cause system 1000 perform various operations).

As per claim 11, it is a device claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

As per claim 15, it is a computer program product claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Kwong teaches a computer program product tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, the machine-executable instructions, when executed by a device, cause the device to perform operations (Claim 11 A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations).

As per claim 18, it is a computer program product claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong and Ballantyne, as applied to claims 1, 8, and 15 above, in view of Wei et al. (CN109240836A herein Wei).
The claim mappings for Wei are made with a translation of CN109240836A. 
Wei was cited in a previous office action.

As per claim 2, Kwong and Ballantyne teach the method according to claim 1. Kwong specifically teaches wherein determining the attribute information comprises: determining a number of the messages read within a predetermined time period (Col. 9 line 61-Col. 10 line 1 Performance attributes 157 may indicate, for example, the number of messages expected or already enqueued in a queue 125, the time taken for a message to be processed after being enqueued (including the time taken to move to the top of the queue 125), the time that a thread spends processing a message (i.e. thread usage time), and the number of threads that are currently processing messages from a given queue 125).

Kwong and Ballantyne fail to teach determining, based on the predetermined time period and the number, a speed at which the message queue is read.

However, Wei teaches determining, based on the predetermined time period and the number, a speed at which the message queue is read ([0061] 407 lines 3-4 number of messages consumed per unit time (that is, the rate (speed) of consumption of messages)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong and Ballantyne with the teachings of Wei because Wei’s teaching of determining the rate at which messages are consumed allows for it to be compared to thresholds and determine whether more messages should be assigned, thus preventing overloading of queues (see Wei, [0046] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: [0035] 228 lines 1-2 Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message; [0047] 305 lines 1-4 The beneficial effect of the embodiments of the present invention is that by separately detecting and comparing the number of messages and the rate of change of the number of messages, and adopting the corresponding message queue exception handling strategy to configure the system that applies the message queue to transfer information, it is possible to avoid the excessive number of messages.). 	  

As per claim 7, Kwong and Ballantyne teach the method according to claim 1. Kwong specifically teaches wherein determining the allocation information comprises: a total number of the messages (Col. 6 lines 31-34 Queue information 155 may indicate, for example, what queues 125 have already been provisioned and attributes 157 that describe those queues such as the number of messages in each queue); and determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks).

Kwong and Ballantyne fail to teach determining whether a total number of the messages is less than a predetermined threshold of number; and in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process.

However, Wei teaches determining whether a total number of the messages is less than a predetermined threshold of number; and in response to determining that the total number is less than the predetermined threshold of number, determining to instantiate the process ([0010] 69 lines 1-4 if the number of messages is lower than the lower threshold of the number of messages… a corresponding message queue exception handling strategy is adopted. The steps to configure a system for applying message queues to deliver information; [0013] –[0014] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong and Ballantyne with the teachings of Wei because Wei’s teaching of detecting that the number of messages is less than a threshold provides the advantage of allowing more messages to be allocated to a queue when the queue does not have many messages to prevent overloading on the queue (see Wei, [0046] If the number of messages in the message queue is lower than the lower threshold of the number of messages, the following message queue exception handling strategy is used for configuration: [0035] 228 lines 1-2 Notify the producer of the message of the rate of consumption of the message by the consumer of the message and an instruction to increase the rate of production of the message; [0047] 305 lines 1-4 The beneficial effect of the embodiments of the present invention is that by separately detecting and comparing the number of messages and the rate of change of the number of messages, and adopting the corresponding message queue exception handling strategy to configure the system that applies the message queue to transfer information, it is possible to avoid the excessive number of messages.). 	  

As per claim 9, it is a device claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 14, it is a device claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

As per claim 16, it is a computer program product claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong and Ballantyne, as applied to claims 1, 8, and 15 above, in view of Lu et al. (WO2021000693A1 herein Lu).
The claim mappings of Lu are made with a translation of WO2021000693A1.
Lu was cited in the previous office action.

As per claim 3, Kwong and Ballantyne teach the method according to claim 1. Kwong specifically teaches wherein determining the attribute information comprises: obtaining a plurality of latencies at which the message queue is read (Col. 22, claim 5 plurality of latency values…an amount of time taken to process a message; Col. 3 lines 17-20 the server-based platform accesses information describing the set of message queues, including performance attributes (e.g., latency)).

Kwong and Ballantyne fail to teach a plurality of speeds at which the message queue is read; and determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read.

However, Lu teaches a plurality of speeds at which the message queue is read ([0028] 169 lines 1-2 Determining multiple message consumption rates of multiple adjacent periods of each message queue); and 
determining, based on the plurality of speeds, a rate of change in speed at which the message queue is read ([0030] 180 the consumption rate of multiple messages in a message queue shows a gradually decreasing trend; [0125] 860 lines 3-5 The gradual decrease in the consumption rate of multiple messages indicates that the messages in the message queue are being consumed more and more slowly.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong and Ballantyne with the teachings of Lu because Lu’s teaching of determining that the consumption rate of messages in a message queue is slowing down provides the advantage of determining abnormalities in consumption rates and prevents the allocation of more messages to abnormal message queues (see Lu, [0125] 860 lines 3-6 The gradual decrease in the consumption rate of multiple messages indicates that the messages in the message queue are being consumed more and more slowly. This can also be considered an abnormal consumption situation, so this method can be used to determine abnormal consumption; [0062] 352 lines 3-7 identify abnormal consumption in the message queue, and then identify Out the abnormal message queue and the corresponding abnormal consumers, and then notify the abnormal message queue by sending a fuse signal (ie, fuse isolation information) to the message producer, so that the message producer can perceive the message queue service in a timely manner And temporarily stop sending messages to the abnormal message queue).

As per claim 10, it is a device claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 17, it is a computer program product claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong and Ballantyne, as applied to claims 1, 8, and 15 above, in view of Guo et al. (US 20200019449 A1 herein Guo).
Guo was cited in the previous office action.

As per claim 5, Kwong and Ballantyne teach the method according to claim 1. Kwong specifically teaches wherein determining the allocation information comprises (Fig. 1B, 157 performance attributes) and determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks).

Kwong and Ballantyne fail to teach determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed; and in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process.

However, Guo teaches determining whether a speed at which the message queue is read is greater than a predetermined threshold of speed ([0010] lines 12-14 the processing speed of the receiver of the new broadcast message is greater than the preset processing threshold; [0035] lines 4-7 a factor influencing whether broadcast messages in the queue are overstocked may include the number of receivers of each broadcast message, a message processing speed of each receiver); and 
in response to determining that the speed at which the message queue is read is greater than the predetermined threshold of speed, determining to instantiate the process ([0010] lines 12-16 the processing speed of the receiver of the new broadcast message is greater than the preset processing threshold…putting the new broadcast message into the third broadcast queue; [0037] lines 13-15 the messages, such as, a short message, a calling, a local small application and so on, are put into the third broadcast queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong and Ballantyne with the teachings of Guo because Guo’s teaching of putting messages into a third broadcast queue when the processing speed of the receiver of the message is greater than a threshold avoids delays (see Guo, [0039] lines 8-10 a broadcast message in the third broadcast queue can be sent at a faster speed, lag and delay of the system are avoided).

As per claim 12, it is a device claim of claim 5. Therefore, it is rejected for the same reasons as claim 5 above.

As per claim 19, it is a computer program product claim of claim 5. Therefore, it is rejected for the same reasons as claim 5 above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong, Ballantyne, and Guo, as applied to claims 5, 12, and 19 above, in view of Clark et al. (US 20170134330 A1 herein Clark).
Clark was cited in the previous office action.

As per claim 6, Kwong, Ballantyne, and Guo teach the method according to claim 5. Kwong specifically teaches determining to instantiate the process for the job (Col. 13 lines 22-28 The instantiation of the first set of one or more dequeuing threads may be such that at least one dequeuing thread is instantiated per queue in the corresponding set of queues. In various embodiments, the second set of one or more processing threads are executable to retrieve the one or more messages from the intermediate storage area and perform one or more tasks). 
Additionally, Guo teaches further comprising: in response to determining that the speed at which the message queue is read is less than or equal to the predetermined threshold of speed ([0010] lines 7-9 processing speed of a receiver of the new broadcast message is less than or equal to a preset processing threshold; [0035] lines 4-7 a factor influencing whether broadcast messages in the queue are overstocked may include the number of receivers of each broadcast message, a message processing speed of each receiver).

Kwong, Ballantyne, and Guo fail to teach determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change; and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process.

However, Clark teaches determining whether a rate of change in the speed at which the message queue is read is greater than a predetermined threshold of rate of change; and in response to determining that the rate of change in speed at which the message queue is read is greater than the predetermined threshold of rate of change, determining to instantiate the process ([0034] lines 20-31 where the multi-message consumer 31 has demonstrated a minimum success rate for handling a number of messages in parallel over a defined period in time, the computer system 20 may increase the number of messages simultaneously issued to the consumer 31 and monitor the handling success rate of the consumer 31 for the increased number of messages over a defined period in time. This process may be continued and repeated until the multi-message consumer has reached its full capacity, i.e. the computer system 20 has determined that the multi-message consumer 31 is capable of handling N messages simultaneously; [0053] lines 17-21 increase the first message distribution rate to a second message distribution rate and continue this process until the actual message distribution rate of messages 61 to the reactivated consumer 31 matches the message processing capacity of the consumer 31; [0062] lines 5-7 increase throttling of the multi-message consumer 31 in case of improving or deteriorating message processing success rates; [0019] lines 2-5 processing a message, this refers to doing work related to the electronic message itself, e.g., handling of the electronic message by a consumer application; claim 9 increasing the first message distribution rate of messages from the message queue to the reactivated consumer upon successful processing of the plurality of messages by the reactivated consumer; In other words, the rate of change in speed at which the message queue is read is greater than a predetermined threshold rate of change is taught because the specification of the instant application recites that the speed at which a message queue is read is increasing.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kwong, Ballantyne, and Guo with the teachings of Clark because Clark’s teaching of allocating work based on an increased speed at which messages are read reduces the time that messages stay in a queue (see Clark, [0022] lines 12-14 reduces the risk of excessive message dwell time in the message queue, thereby improving message throughput.).

34.	As per claim 13, it is a device claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

35.	As per claim 20, it is a computer program product claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195